Title: From George Washington to Mathew Carey, 29 May 1789
From: Washington, George
To: Carey, Mathew



Sir,
New York, 29th May 1789.

In the course of my whole existence, I never have before been made the subject of such extraordinary conduct as that which I have been obliged to suffer by your sending to me unsealed, through a public conveyance, my letter of the 22nd and yours of the 27th of this month.
After the candid, and my heart witnessed for me not unfriendly part I had always acted towards you, I hoped, for the credit of human nature, at least to have escaped an intentional insult. I am Sir, Your most obedient Servant

G. Washington

